DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, 10-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mironov (US Pat No. 2017/0172208).
As per claims 1 and 15-17, Mironov disclosed an atomizer assembly (see fig. 2) for vaporizing a vaporizable substance in an electronic vaporization device, wherein the vaporization device comprising an atomizer comprising a radio-frequency heating medium (see fig. 1, L2) in contact with the vaporizable substance (see fig. 1, 20); and a control unit (see fig. 2, MCU) comprising a radio-frequency signal generator (see fig. 2 and at least the abstract) configured to generate a radio-frequency signal (see 0018, 0067-0068, and at least 0080), and a power amplifier (see fig. 2, 132 and at least the abstract) coupled with the radio-frequency signal generator such that the power amplifier is configured to receive the generated radio-frequency signal from the radio-frequency signal generator and amplify the generated radio-frequency signal; wherein the atomizer is coupled with the control unit (see fig. 2, MCU) such that the atomizer is configured to receive the amplified radio-frequency signal from the power amplifier, wherein the radio-frequency heating medium of the atomizer is configured to transmit radio-frequency energy produced by the amplified radio-frequency signal to the vaporizable substance to thereby heat the vaporizable substance (see 0013, 0021-0022, 0038-0039 and throughout the reference).
As per claim 2, Mironov disclosed the radio-frequency heating medium comprises a resonating cavity chamber (see fig. 2, 0066) configured to create a standing wave of radio-frequency energy.
As per claim 4, Mironov disclosed the resonating cavity chamber is coupled to the control unit via a waveguide (see fig. 4).
As per claim 6, Mironov disclosed the radio-frequency heating medium comprises a plurality of electrodes (see fig. 1) positioned substantially parallel with each other.
As per claim 8, Mironov disclosed a power source (see fig. 2, 11) configured to supply power to the control unit.
As per claim 10, Mironov disclosed a temperature sensor (see 0041and 0046-0048) configured to measure the temperature within the atomizer assembly.
As per claim 11, Mironov disclosed the control unit is coupled with the temperature sensor, wherein the control unit comprises a temperature control logic configured to control the temperature within the atomizer assembly based on the measured temperature of the temperature sensor (see 0039,  0041, 0046-0048, and 0070).
As per claim 12, Mironov disclosed the temperature control logic is configured to control the amount of amplification provided by the power amplifier to the generated radio-frequency signal (see 0039,  0041, 0046-0048, and 0070).
As per claim 13, Mironov disclosed the temperature control logic is configured to supply a maximum input radio-frequency signal to the power amplifier until a desired temperature is reached in the atomizer assembly (see 0039,  0041, 0046-0048, and 0070).
As per claim 19, Mironov disclosed measuring the temperature radio-frequency heating medium (see 0039,  0041, 0046-0048, and 0070).
As per claim 20, Mironov disclosed controlling the temperature of the radio-frequency heating medium based on the measured temperature (see 0039,  0041, 0046-0048, and 0070).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US Pat No. 2017/0172208) and in view of Zinovik et al. (hereinafter “Zinovik”, WO2015177263A1).
As per claim 3, Mironov does not specifically disclose that the resonating cavity chamber comprises a Faraday-cage configured to hold the radio-frequency energy within the resonating cavity chamber. However, Zinovik disclose such faraday chamber (see page 7, lines 21-page 10, line 23. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Mironov to incorporate a faraday chamber, as taught by Zinovik, in order not to impede an electromagnetic field reaching the contents of the aerosol-forming substrate.

Claim(s) 7, 9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US Pat No. 2017/0172208) and in view of Davis et al. (hereinafter “Davis”, US Pat No. 10,820,630).
As per claim 7, Mironov does not specifically disclosed that the plurality of electrodes is coupled to the control unit via a radio-frequency connector. However, Davis disclose such an embodiment, wherein the resonating cavity atomizer (see fig. 2, 200) is connected to the control unit (see fig. 2, 300) thru a connector (see col. 1, lines 48-67, col. 8, lines 26-57). Therefore, if would have been obvious to one of ordinary in the art at the time of invention for Mironov to incorporate the teaching of Davis in order to provide the user such flexibility that both the resonating cavity atomizer and the control unit can be disposable and/or reusable.
As per claim 9, the atomizer assembly of Mironov and Davis further disclosed a liquid-tight material (see fig. 7, 208) positioned between the control unit and the radio-frequency heating member, wherein the liquid-tight material is configured to prevent the vaporizable substance from contacting the control unit.
As per claim 14, the atomizer assembly of Mironov and Davis further disclosed the radio-frequency medium is in contact with the vaporizable substance via a wicking material (see Davis. Col. 7, line 44).
As per claim 17, the atomizer assembly of Mironov and Davis do not explicitly disclose that the radio-frequency heating medium vaporizes the vaporizable substance, wherein the vapor is substantially free from trace metals. However, such an amount of vaporize substance can be controlled (see specification 0023) in order to substantially provide the atomizer assembly free of trace of metals.
As per claim 18, the atomizer assembly of Mironov and Davis further disclosed the trace metals are selected from a group consisting of nickel, aluminum, silver, chromium, iron, Kanthal, Nichrome, platinum, and combinations thereof (see Davis, col. 18, lines 3-9).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, none of the cited prior arts of record, in combination or individual, show or make it obvious the waveguide comprises a liquid-tight seal that is translucent to the amplified radio-frequency signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 15, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643